Case: 19-40636      Document: 00515395598         Page: 1    Date Filed: 04/27/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                        April 27, 2020
                                    No. 19-40636                       Lyle W. Cayce
                                 Conference Calendar                        Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VICKI STARK-FITTS, also known as Sealed4,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:12-CR-119-4


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Vicki Stark-Fitts has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Stark-Fitts has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40636      Document: 00515395598   Page: 2   Date Filed: 04/27/2020


                                 No. 19-40636

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.
      We note, however, that there is a clerical error in the written amended
judgment. At the sentencing hearing, the Government moved to dismiss the
remaining counts of the previous indictments. The amended judgment lists
the indictment, first superseding indictment, and second superseding
indictment, but it omits the checkmark on the box next to the word “are” before
the word “dismissed.” Accordingly, we REMAND for correction of the clerical
error in the written judgment in accordance with Federal Rule of Criminal
Procedure 36. See United States v. Ulloa-Osorio, 637 F. App’x 142, 143 (5th
Cir. 2016).




                                       2